DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 08/17/2020, 09/14/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 1–14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2017-0141599 A; US 2018/0319953 A1 as English equivalent) in view of Gosse et al. (US 7297738 B2).
	With respect to claims 1 and 3, Kim at claim 1 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by Chemical Formula 1:

    PNG
    media_image1.png
    98
    154
    media_image1.png
    Greyscale
,
wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms; and
	one or more citrate-based materials.
These plasticizers are non-toxic, environmentally-friendly alternatives to phthalate plasticizers and impart resin products with superior properties even as compared to di(2-ethylhexyl)terephthalate plasticizers when included with resins like polyvinyl chloride (PVC). Id. at ¶¶ 3–6.  
	Kim differs from the present claim because it is silent as to a cyclohexane-1,2-diester substance as claimed.
	Gosse teaches a polyvinyl chloride composition comprising 100 parts by weight (pbw) of PVC; and 20 to 200 pbw of a plasticizer comprising a plasticizer other than an ester of a cyclohexane carboxylic acid and, relative to total plasticizer, 7 to 20 wt% of a diisononyl ester of cyclohexane dicarboxylic acid.  Id. at claim 1.  The ester of a cyclohexane carboxylic acid is more particularly 1,2-diisononyl cyclohexane dicarboxylic acid (DINCH).  Id. at col. 16, ll. 50–66.  Also suitable are other esters of bis-1,2-cyclohexanedicarboxylic acid having 7 to 10 carbon in each alkyl group.  Id.  The cyclohexane carboxylic acid plasticizers are a non-toxic alternative to phthalate-based plasticizers, yet provide comparable improved properties in PVC resins in a more cost-effective matter.  Id. at col. 1, ll. 36–44, 61–66, col. 2, ll. 34–37, col. 3, ll. 1–2, 24–29.  
	Given that Kim and Gosse are both directed to non-phthalate plasticizer compositions and the advantages of the cyclohexane-1,2-diester substance taught by Gosse, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further 
	With respect to claim 2, Kim differs from the present claim because it is silent as to a ratio of a cyclohexane-1,2-diester substance to the epoxidized alkyl ester composition as claimed.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Gosse teaches a polyvinyl chloride composition comprising 100 parts by weight (pbw) of PVC; and 20 to 200 pbw of a plasticizer comprising a plasticizer other than an ester of a cyclohexane carboxylic acid and, relative to total plasticizer, 7 to 20 wt% of a diisononyl ester of cyclohexane dicarboxylic acid.  Id. at claim 1.  This corresponds to an amount of 93 to 80 wt% of other plasticizer.  The broader teaching provides that the content of diisononyl ester of cyclohexane dicarboxylic acid is 5 to 95 wt% relative to total plasticizer (corresponding to 95 to 5 wt% of other plasticizer) and that the relative content of the plasticizers depends upon the desired properties.  Id. at col. 3, ll. 30–38.

	With respect to claim 4, Kim teaches that the epoxidized alkyl ester composition has an iodine value of less than 3.5 I2/100g.  Id. at claim 2.
	With respect to claim 5, Kim teaches that the epoxidized alkyl ester composition has an oxirane content of 3.5% or more.  Id. at claim 3.
	With respect to claim 6, in the epoxidized alkyl ester of Chemical Formula 1, Kim teaches that R2 is butyl, isobutyl, 2-ethylhexyl, octyl, isononyl, and 2-propylheptyl.  Id. at claim 8.
	With respect to claim 7, Kim teaches that the epoxidized alkyl ester composition further comprises an alkyl ester composition represented by Chemical Formula 2:

    PNG
    media_image2.png
    99
    162
    media_image2.png
    Greyscale
,
wherein R3 is an alkyl group having 8 to 20 carbon atoms, R4 is an alkyl group having 4 to 10 carbon atoms.  Id. at claim 5.
	With respect to claims 8–10, Kim teaches that the citrate-based material is a compound of Chemical Formula 3:

    PNG
    media_image3.png
    112
    220
    media_image3.png
    Greyscale
,
wherein R5 to R7 are each independently an alkyl group having 4 to 10 carbon atoms and R8 is a hydrogen atom.  Id. at ¶ 48.
5 to R7 are each independently a butyl, isobutyl, hexyl, heptyl, isoheptyl, 2-ethylhexyl, isononyl, 2-propylheptyl, or an isodecyl group.  Id. at ¶ 50.
	With respect to claim 12, Kim discloses combining epoxidized alkyl ester to citrate-based material at a 90:10 to 10:90 ratio, but is silent as to amount of the citrate-based material relative to 100 pbw of the cyclohexane-1,2-diester-based substance and epoxidized alkyl ester composition.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Gosse teaches a polyvinyl chloride composition comprising 100 parts by weight (pbw) of PVC; and 20 to 200 pbw of a plasticizer comprising a plasticizer other than an ester of a cyclohexane carboxylic acid and, relative to total plasticizer, 7 to 20 wt% of a diisononyl ester of cyclohexane dicarboxylic acid.  Id. at claim 1.  This corresponds to an amount of 93 to 80 wt% of other plasticizer.  The broader teaching provides that the content of diisononyl ester of cyclohexane dicarboxylic acid is 5 to 95 wt% relative to Id. at col. 3, ll. 30–38.
	From the epoxidized alkyl ester to citrate-based material 90:10 to 10:90 ratio provided by Kim and assuming that citrate-based substance and epoxidized alkyl ester composition are the “other plasticizer” of Gosse, the amount of citrate-based substance would be about 85.5 to about 0.5 pbw relative to 100 pbw of cyclohexane-1,2-diester-based compound and epoxidized alkyl ester composition.  Given that Kim and Gosse are directed to non-phthalate plasticizers and the advantages of the cyclohexane-1,2-diester-based plasticizer taught by Gosse, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of citrate ester with cyclohexane-1,2-diester-based compound and epoxidized alkyl ester composition as claimed by optimizing the amounts of each depending upon the desired properties.
	With respect to claim 13, Kim discloses a resin composition comprising 100 parts by weight (pbw) of a resin and 5 to 150 pbw of the plasticizer composition.  Id. at claim 11.
	With respect to claim 14, Kim discloses that the resin comprises one of ethylene vinyl acetate, polyethylene, polypropylene, polyketone, polyvinyl chloride, polystyrene, polyurethane, and a thermoplastic elastomer.  Id. at claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 3, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10717846 B2 in view of Gosse et al. (US 7297738 B2). Claim 1 of ‘846 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by Chemical Formula 1:

    PNG
    media_image1.png
    98
    154
    media_image1.png
    Greyscale
,
wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms, and 
	an alkyl ester composition represented by Chemical Formula 2:

    PNG
    media_image2.png
    99
    162
    media_image2.png
    Greyscale
,
wherein R3 is an alkyl group having 8 to 20 carbon atoms, R4 is an alkyl group having 4 to 10 carbon atoms; and
	one or more citrate-based materials.
	Claim 1 of ‘846 differs from the present claim because it is silent as to a cyclohexane-1,2-diester substance as claimed.
	Gosse teaches a polyvinyl chloride composition comprising 100 parts by weight (pbw) of PVC; and 20 to 200 pbw of a plasticizer comprising a plasticizer other than an ester of a cyclohexane carboxylic acid and, relative to total plasticizer, 7 to 20 wt% of a diisononyl ester of cyclohexane dicarboxylic acid.  Id. at claim 1.  The ester of a cyclohexane carboxylic acid is more particularly 1,2-diisononyl cyclohexane dicarboxylic acid (DINCH).  Id. at col. 16, ll. 50–66.  Also suitable are other esters of bis-1,2-cyclohexanedicarboxylic acid having 7 to 10 carbon in each alkyl group.  Id.  The cyclohexane carboxylic acid plasticizers are a non-toxic alternative to phthalate-based plasticizers, yet provide comparable improved properties in PVC resins in a more cost-effective matter.  Id. at col. 1, ll. 36–44, 61–66, col. 2, ll. 34–37, col. 3, ll. 1–2, 24–29.  
Given that claim 1 of ‘846 is directed to a plasticizer composition and the advantages of the cyclohexane-1,2-diester substance taught by Gosse, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a cyclohexane-1,2-diester substance in order to provide a non-toxic alternative that improves the properties of PVC in a cost-effective manner.

	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10717846 B2 in view of Gosse et al. (US 7297738 B2). Claim 1 of ‘846 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by Chemical Formula 1:

    PNG
    media_image1.png
    98
    154
    media_image1.png
    Greyscale
,
wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms, and 
	an alkyl ester composition represented by Chemical Formula 2:

    PNG
    media_image2.png
    99
    162
    media_image2.png
    Greyscale
,
wherein R3 is an alkyl group having 8 to 20 carbon atoms, R4 is an alkyl group having 4 to 10 carbon atoms; and
	one or more citrate-based materials.
	Claim 1 of ‘846 differs from the present claim because it is silent as to a ratio of a cyclohexane-1,2-diester substance to the epoxidized alkyl ester composition as claimed.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Gosse teaches a polyvinyl chloride composition comprising 100 parts by weight (pbw) of PVC; and 20 to 200 pbw of a plasticizer comprising a plasticizer other than an ester of a cyclohexane carboxylic acid and, relative to total plasticizer, 7 to 20 wt% of a diisononyl ester of cyclohexane dicarboxylic acid.  Id. at claim 1.  This corresponds to an amount of 93 to 80 wt% of other plasticizer.  The broader teaching provides that the content of diisononyl ester of cyclohexane dicarboxylic acid is 5 to 95 wt% relative to total plasticizer (corresponding to 95 to 5 wt% of other plasticizer) and that the relative content of the plasticizers depends upon the desired properties.  Id. at col. 3, ll. 30–38.
Given that claim 1 of ‘846 is directed to a plasticizer composition and that Gosse teaches combining its cyclohexane-1,2-diester-based plasticizer in an amount within the claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the cyclohexane-1,2-diester-based compound and epoxidized alkyl ester composition at a ratio as claimed by optimizing the amounts of each depending upon the desired properties.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10717846 B2 in view of Gosse et al. (US 7297738 B2). Claim 2 of ‘846 teaches that the epoxidized alkyl ester composition has an iodine value of less than 3.5 I2/100 g.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10717846 B2 in view of Gosse et al. (US 7297738 B2). Claim 3 of ‘846 teaches that the epoxidized alkyl ester composition has an oxirane content of 3.5% or more.

Claims 8–11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10717846 B2 in view of Gosse et al. (US 7297738 B2). Claim 8 of ‘846 teaches that the citrate-based materials are selected from the group consisting of hybrid alkyl-substituted .

	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10717846 B2 in view of Gosse et al. (US 7297738 B2). Claim 1 of ‘846 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by Chemical Formula 1:

    PNG
    media_image1.png
    98
    154
    media_image1.png
    Greyscale
,
wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms, and 
	an alkyl ester composition represented by Chemical Formula 2:

    PNG
    media_image2.png
    99
    162
    media_image2.png
    Greyscale
,
wherein R3 is an alkyl group having 8 to 20 carbon atoms, R4 is an alkyl group having 4 to 10 carbon atoms; and
one or more citrate-based materials.
Claim 1 of ‘846 discloses combining epoxidized alkyl ester composition to citrate-based material at a 90:10 to 10:90 ratio, but is silent as to amount of the citrate-based material relative to 100 pbw of the cyclohexane-1,2-diester-based substance and epoxidized alkyl ester composition.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Gosse teaches a polyvinyl chloride composition comprising 100 parts by weight (pbw) of PVC; and 20 to 200 pbw of a plasticizer comprising a plasticizer other than an ester of a cyclohexane carboxylic acid and, relative to total plasticizer, 7 to 20 wt% of a diisononyl ester of cyclohexane dicarboxylic acid.  Id. at claim 1.  This corresponds to an amount of 93 to 80 wt% of other plasticizer.  The broader teaching provides that the content of diisononyl ester of cyclohexane dicarboxylic acid is 5 to 95 wt% relative to total plasticizer (corresponding to 95 to 5 wt% of other plasticizer) and that the relative content of the plasticizers depends upon the desired properties.  Id. at col. 3, ll. 30–38.
	From the epoxidized alkyl ester to citrate-based material 90:10 to 10:90 ratio provided by ‘846 and assuming that citrate-based substance and epoxidized alkyl ester composition is the “other plasticizer” of Gosse, the amount of citrate-based substance would be about 85.5 to about 0.5 pbw relative to 100 pbw of cyclohexane-1,2-diester-based compound and epoxidized alkyl ester composition.  Given that Kim and Gosse are directed to non-phthalate plasticizers and the advantages of the cyclohexane-1,2-diester-based plasticizer taught by Gosse, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of citrate ester with cyclohexane-1,2-diester-based compound and epoxidized alkyl ester composition as claimed by optimizing the amounts of each depending upon the desired properties.

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10717846 B2 in view of Gosse et al. (US 7297738 B2). Claim 10 of ‘846 teaches a resin composition comprising 100 pbw of resin; and 5 to 150 pbw of the plasticizer composition, wherein the resin comprises one or more selected from the group consisting of ethylene vinyl acetate, polyethylene, polypropylene, polyketone, polyvinyl chloride, polystyrene, polyurethane, and a thermoplastic elastomer.

Claims 1–4, 6, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10723863 B2 in view of Gosse et al. (US 7297738 B2). Claim 1 of ‘863 is directed to a plasticizer composition including one or more compounds of Chemical Formula 1

    PNG
    media_image1.png
    98
    154
    media_image1.png
    Greyscale
,
having an iodine value of less than 3.5 g I2/100g, 
wherein R1 is an alkyl group having 8 to 20 carbon atoms and including one or more epoxy groups and R2 is an alkyl group having 4 to 10 carbon atoms; and
an alkyl ester including one or more compounds of Chemical Formula 2:

    PNG
    media_image2.png
    99
    162
    media_image2.png
    Greyscale
,
wherein R3 is an alkyl group having 8 to 20 carbon atoms, R4 is an alkyl group having 4 to 10 carbon atoms.
	Claim 1 of ‘863 differs from the present claim because it is silent as to a cyclohexane-1,2-diester substance as claimed.
	Gosse teaches a polyvinyl chloride composition comprising 100 parts by weight (pbw) of PVC; and 20 to 200 pbw of a plasticizer comprising a plasticizer other than an ester of a cyclohexane carboxylic acid and, relative to total plasticizer, 7 to 20 wt% of a diisononyl ester of cyclohexane dicarboxylic acid.  Id. at claim 1.  The ester of a cyclohexane carboxylic acid is more particularly 1,2-diisononyl cyclohexane Id. at col. 16, ll. 50–66.  Also suitable are other esters of bis-1,2-cyclohexanedicarboxylic acid having 7 to 10 carbon in each alkyl group.  Id.  The cyclohexane carboxylic acid plasticizers are a non-toxic alternative to phthalate-based plasticizers, yet provide comparable improved properties in PVC resins in a more cost-effective matter.  Id. at col. 1, ll. 36–44, 61–66, col. 2, ll. 34–37, col. 3, ll. 1–2, 24–29.  
	Given that claim 1 of ‘863 is directed to a plasticizer composition and the advantages of the cyclohexane-1,2-diester substance taught by Gosse, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a cyclohexane-1,2-diester substance in order to provide a non-toxic alternative that improves the properties of PVC in a cost-effective manner.

	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10723863 B2 in view of Gosse et al. (US 7297738 B2). Claim 5 of ‘863 specifies that the epoxidized alkyl ester composition has an oxirane content of 3.5% or more. 

	Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10723863 B2 in view of Gosse et al. (US 7297738 B2). Claim 7 of ‘863 discloses a resin composition comprising 100 pbw of a resin; and 5 to 150 pbw of plasticizer composition, wherein the resin is one or more selected from the group consisting of ethylene vinyl acetate, polyethylene, polyketone, polypropylene, polyvinyl chloride, polystyrene, polyurethane, and thermoplastic elastomer.

Claims 1, 3, and 8–11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/051373 in view of Kim et al. (KR 10-2017-0141599 A; US 2018/0319953 A1 as English equivalent). Claim 1 of ‘373 is directed to a plasticizer composition comprising: a cyclohexane-1,2-diester-based substance of Chemical Formula 1:

    PNG
    media_image4.png
    148
    157
    media_image4.png
    Greyscale

wherein R1 and R2 are each independently a C8 to C10 alkyl ; and
a citrate-based substance of Chemical Formula 2:

    PNG
    media_image5.png
    68
    240
    media_image5.png
    Greyscale

wherein R3 to R5 are each independently a C5 to C10 alkyl group.
Claim 1 of ‘373 differs from the present claims because it is silent as to an epoxidized alkyl ester composition comprising one or more compounds of Chemical Formula 1.
	Kim at claim 1 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by Chemical Formula 1:

    PNG
    media_image1.png
    98
    154
    media_image1.png
    Greyscale
,
wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms; and
	one or more citrate-based materials.
These plasticizers are non-toxic, environmentally-friendly alternatives to phthalate plasticizers and impart products with superior properties even as compared to di(2-ethylhexyl)terephthalate plasticizers when included with resins like polyvinyl chloride (PVC). Id. at ¶¶ 3–6.
Given that claim 1 of ‘373 and Kim are both directed to citrate containing plasticizers and the advantages of including an epoxidized alkyl ester composition taught by Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to also .
This is a provisional nonstatutory double patenting rejection.

Claims 2 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 17/051373 in view of Kim et al. (KR 10-2017-0141599 A; US 2018/0319953 A1 as English equivalent).  Claim 2 of ‘373 discloses a weight ratio of the cyclohexane-1,2-diester-based substance of Chemical Formula 1 and the citrate-based substance is 95:5 to 5:95, but differs from the present claims because it is silent as to an amount of epoxidized alkyl ester composition comprising one or more compounds of Chemical Formula 1.
	Kim at claim 1 discloses a plasticizer composition comprising:
	an epoxidized alkyl ester composition comprising one or more compounds represented by Chemical Formula 1:

    PNG
    media_image1.png
    98
    154
    media_image1.png
    Greyscale
,
wherein R1 is an alkyl group containing one or more epoxy groups and having 8 to 20 carbon atoms, R2 is an alkyl group having 4 to 10 carbon atoms; and
	one or more citrate-based materials, wherein the ratio of ratio of epoxidized alkyl ester composition to citrate ester is 90:10 to 10:90.
These plasticizers are non-toxic, environmentally-friendly alternatives to phthalate plasticizers and impart products with superior properties even as compared to di(2-ethylhexyl)terephthalate plasticizers when included with resins like polyvinyl chloride (PVC). Id. at ¶¶ 3–6.
The corresponding ratio of cyclohexane-1,2-diester-based substance to epoxidized alkyl ester composition would be 3:5 to 5:3, which is within the presently claimed range of 95:5 to 5:95.  Given that claim 1 of ‘373 and Kim are both directed to citrate containing plasticizers and the advantages of including an epoxidized alkyl ester composition taught by Kim, it would have been obvious to a person having .
	This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763